MEMORANDUM **
Gerardo Perez-Rendon appeals from his 24-month sentence imposed following the revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Perez-Rendon contends that the district court based the sentence on impermissible factors. We reject this contention because the record indicates that the district court based the sentence on Perez-Rendon’s criminal history and repeated violations of supervised release. See United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir.2007).
Perez-Rendon also contends that the district court did not adequately address his mitigating factors, and that the resulting sentence is unreasonable. We conclude that the district court gave an adequate explanation for the sentence, and that the sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.